Citation Nr: 0740225	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS
The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in July 2007.  A transcript of that 
hearing is of record.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).

In his August 2003 written statement, and in his oral 
testimony, the veteran said that he was a cable splicer in 
service, in the Republic of Vietnam from January 1968 to 
January 1969, and assigned to the 459th Signal Battalion, 41st 
Brigade.  He described working in a hostile environment and 
said the Korean Tiger Division was his unit's backup.  He 
indicated that his alleged stressful events in service 
included seeing bullet holes in the bottom of a plane that 
brought him to Qui Nhon in January 1968 and seeing stacks of 
Vietnamese bodies when he arrived in Qui Nhon, and that he 
was fired upon while he was with the 41st Brigade while in 
Long Mai and elsewhere. 

The veteran's service records indicate that he served during 
the Tet Offensive.

It does that not appear that the U.S. Army and Joint Service 
Records Research Center (JSRRC) was asked to verify the 
veteran's alleged stressful events.  The Board believes this 
should be done  

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA and non-VA medical records reflect mixed psychiatric 
diagnoses of the veteran, including generalized anxiety 
disorder (noted in a November 2001 VA outpatient psychology 
record); cognitive disorder, depressive disorder, and PTSD 
(noted in a December 2001 private psychological evaluation by 
Dr. M.K.W.); depression (noted in February and November 2002 
VA outpatient psychiatric records); and PTSD (noted in a 
December 2003 VA outpatient record).

However, here, the record does not indicate that a PTSD 
diagnosis has been made pursuant to DSM-IV on the basis of a 
verified history of the veteran's in-service stressors.  See, 
e.g., West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a 
result, the Board is of the opinion that the veteran should 
be afforded a VA examination to determine the etiology of his 
claimed disorder, including whether it is due to service.

The Board also notes that the veteran testified he was 
currently receiving Social Security Administration (SSA) 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. Accordingly, the veteran's SSA records should be 
obtained in connection with his claim.

Accordingly, these matters are hereby REMANDED to the RO/AMC 
for the following actions:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the court in Dingess 
and Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom 
Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007).

2.	The RO should contact the Social 
Security Administration and 
request copies of the 
administrative decision and all 
medical records considered in the 
veteran's claim for SSA 
disability benefits (and any 
subsequent disability 
determination evaluations).  All 
records obtained should be 
associated with the claims file.  
If these records are not 
available, certification of such 
should be placed in the record.

3.	The RO/AMC should contact the 
veteran and request that he 
identify all VA and non- VA 
health care providers that 
treated him since service for any 
of his claimed condition, other 
than those whose records are 
already associated with the 
claims folder, to specifically 
include any VA medical records 
for the period from October 2003 
to the present.  Those records 
should be obtained and associated 
with the claims file.  If any 
records are unavailable, the 
veteran and his representative 
should be so advised in writing.

4.	The veteran should be advised 
that he may submit additional 
evidence in support of his claim.  
If the veteran responds, the aid 
of the veteran in securing these 
records, to include providing 
necessary authorizations, should 
be enlisted, as needed.  If any 
requested records are not 
available, or if the search for 
any such records otherwise yields 
negative results, that fact 
should clearly be documented in 
the claims file, and the veteran 
and his representative should be 
so informed in writing.

5.	The RO/AMC should request that 
the veteran provide any 
additional specific information, 
including dates, locations, names 
of other persons involved, etc., 
relating to his claimed stressful 
events in service.

a.	The veteran should be 
advised that this 
information is necessary to 
obtain supportive evidence 
of the claimed stressful 
events in service and that 
he must be specific as 
possible, because without 
such details an adequate 
search for verifying 
information cannot be 
conducted.

b.	The veteran should also be 
advised that he may provide 
buddy statements or other 
corroborating testimony that 
may support his stressors.

c.	The RO/AMC should afford the 
veteran an opportunity to 
submit and/or identify any 
alternate available sources 
that may provide credible 
support regarding his 
claimed stressors.

6.	Then, the RO/AMC should review 
the entire claims file, including 
the veteran's medical treatment 
records and previous oral and 
written statements of stressors, 
and any additional information 
submitted by other individuals or 
otherwise obtained pursuant to 
this remand, and prepare a 
summary of all claimed stressors, 
to include his exposure to rocket 
and mortar fire in Long Mai and 
Qui Nhon; and seeing dead 
Vietnamese at the airport in Qui 
Nhon in January or February 1968.  
This summary and all associated 
documents, including the 
veteran's DD Form 214 and service 
personnel records, should be sent 
to the JSRRC.  The JSRRC should 
be requested to provide any 
information that might 
corroborate the veteran's alleged 
stressors, including, as 
applicable, unit histories for 
the veteran's period of service.  
The RO should specifically 
request the JSRRC to verify 
whether the 459th Signal 
Battalion, 41st Brigade, was the 
subject of sniper and mortar 
attacks for the period from 
January 1968 to January 1969, and 
whether records indicate that it 
encountered hostile fire in Long 
Mai and Qui Nhon.  If the RO/AMC 
is unable to corroborate a 
stressor, the RO/AMC must inform 
the veteran of the results of the 
requests for information about 
the stressors.

7.	Then, the RO should schedule the 
veteran for an examination by a 
VA psychiatrist experienced in 
evaluating post-traumatic stress 
disorders, to determine the 
nature and extent of any 
psychiatric disorder(s) found to 
be present.  All indicated tests 
and studies should be 
accomplished and all clinical 
findings reported in detail.

a.	The examiner is advised that 
the veteran served in the 
Republic of Vietnam from 
January 1968 to January 1969 
and maintains that he was 
exposed to hostile mortar 
and sniper fire and observed 
the bodies of dead 
Vietnamese.

b.	The examiner should elicit 
as much detail as possible 
from the veteran as to such 
claimed stressors, e.g., 
locations, dates, and 
identities of individuals 
involved.  Then, pending 
verification of the 
veteran's exposure thereto, 
the examiner should consider 
the veteran's alleged in-
service stressors for the 
purpose of determining 
whether such stressors were 
severe enough to have caused 
the current psychiatric 
symptoms, and whether the 
diagnostic criteria to 
support the diagnosis of 
PTSD have been satisfied by 
the in- service stressors.  
The diagnosis should conform 
to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-
IV.

c.	If the veteran is found to 
have PTSD, the examiner is 
requested to identify the 
diagnostic criteria, 
including the specific 
stressor or stressors 
supporting the diagnosis. If 
PTSD is diagnosed, the 
examiner is requested to 
render an opinion as to 
whether it is at least as 
likely as not (i.e., a 
likelihood of 50 percent or 
more) that any currently 
diagnosed PTSD is a result 
of service or whether such 
an etiology or relationship 
is unlikely (i.e., less than 
a 50-50 probability). The 
diagnosis should conform to 
the psychiatric nomenclature 
and diagnostic criteria 
contained in the DSM-IV.

d.	If the veteran is found to 
have a psychiatric disorder 
other than PTSD, the 
examiner is requested to 
provide an opinion as to 
whether it is at least as 
likely as not (i.e., a 
likelihood of 50 percent or 
more) that any currently 
diagnosed psychiatric 
disorder is causally related 
to military service, or 
whether such a causation or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

e.	The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., generalized 
anxiety disorder (noted in a 
November 2001 VA outpatient 
psychology record); 
cognitive disorder, 
depressive disorder, and 
PTSD (noted in the December 
2001 private psychological 
evaluation from Dr. M.K.W); 
depression (noted in the 
February and November 2002 
VA outpatient psychiatric 
records); and PTSD (noted in 
the December 2003 VA 
outpatient record).

f.	A complete rationale should 
be provided for any opinion 
offered.  The veteran's 
claims files must be made 
available to the examiner in 
conjunction with the 
examination, and the 
examination report should 
indicate if veteran's 
medical records were 
reviewed. 

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

8.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim 
for service connection for PTSD.  
If the benefits sought on appeal 
remain denied, the veteran and 
his representative should be 
provided with a supplemental 
statement of the case (SSOC).  
The SSOC should contain notice of 
all relevant actions taken on the 
claims, to include a summary of 
the evidence and applicable law 
and regulations considered 
pertinent to the issue currently 
on appeal since the October 2004 
statement of the case.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

